Title: From Thomas Jefferson to George Washington, 1 December 1791
From: Jefferson, Thomas
To: Washington, George



Dec. 1. 1791.

Th: Jefferson presents his respects to the President and sends him a draught of letters to Majr. L’Enfant and the Commissioners, prepared on a conference with Mr. Madison. Perhaps the former may be too severe. It was observed however, that tho’ the president’s sentiments conveyed to him thro’ Mr.Lear, were serious and ought to have produced an effect on him, he gave them the go-by in his letter in answer, and shews that he will not regard correction unless it be pointed.
